Citation Nr: 1530472	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  08-27 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic low back disability, to include lumbar degenerative disc disease (DDD) with mild bulges at L4-L5 and L5-S1, mild thecal sac compression, and early degenerative changes from L3-L5-S1 level.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from September 1980 to December 1980 and from November 2004 to January 2006.  His military service also includes deployment to Iraq from December 2004 to December 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for a chronic low back disability (claimed as multiple orthopedic diagnoses involving the lumbosacral spine, including lumbar DDD with mild bulges at L4-L5 and L5-S1, mild thecal sac compression, and early degenerative changes from L3-L5-S1 level).    

In January 2012 and May 2014, the Board remanded the case to the agency of original jurisdiction (AOJ) for further evidentiary development, including to obtain copies of his current medical treatment records, and to provide him with a VA medical examination in order to obtain a nexus opinion (and subsequent clarifying opinions) addressing the matter at issue.  Following the foregoing evidentiary development pursuant to the most recent remand, the Veteran's claim for VA compensation for a chronic low back disability was denied in a January 2015 rating decision/supplemental statement of the case.  The case was returned to the Board in January 2015, and the Veteran now continues his appeal.   

The Board notes that at the present time, the Veteran is service-connected for prostate adenocarcinoma, major depression, chronic obstructive sleep apnea, left ear hearing loss, tinnitus, and erectile dysfunction.  He is currently in receipt of a total rating for individual unemployability due to his service-connected disabilities, an award of special monthly compensation for loss of use of a creative organ, and Chapter 35 dependents' education assistance benefits.  




FINDINGS OF FACT

A chronic low back disability did not have its onset during active military service and is not otherwise associated thereto.


CONCLUSION OF LAW

A chronic low back disability was not incurred, nor is one presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's duty to notify and assist.

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran's claim for VA compensation for a chronic low back disorder was received by VA in April 2007.  In response, he was notified via letter dated in April 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter addressed all notice elements and predated the initial adjudication of the claim by VA in November 2007.  Nothing more was required.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the. . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claim adjudicated herein.  

The Veteran's service treatment records from his periods of active duty have been obtained and associated with the evidence, as well as pertinent post-service medical records, dated 2007-2015.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.  Otherwise, the Veteran and his representative have not indicated that there was any outstanding evidence that demonstrates a link between his claimed low back disability with his period of active service.  (See Veteran's assigned affirmation dated in April 2015.)

During the pendency of the claim, the Veteran underwent a VA examination addressing the back disability issue in May 2007.  A nexus opinion addressing this matter was obtained and presented in the examination report.  Thereafter, in accordance with the Board remands of January 2012 and May 2014, additional examinations, clinical reviews of the pertinent record, and clarifying addendum nexus opinions were obtained in February 2012 and June 2014.  The June 2014 nexus opinion was accompanied by an adequate discussion of the facts and a supportive rationale predicated on a review of the record, the current state of medical science and knowledge, and the pertinent clinical history of the case, to include the Veteran's reported history of having to wear heavy body armor and a slung rifle during most of his Iraqi deployment of approximately one year during active duty.  The June 2014 nexus opinion provides sufficient discussion of the facts of the case and a supportive rationale for its conclusions as to rectify the deficits noted by the Board in the prior opinions of May 2007 and February 2012.  The Board has reviewed the June 2014 opinion and finds no deficits present which, on their face, render the opinion unusable for purposes of adjudicating the claim decided on the merits herein.  The June 2014 VA medical examination report and the nexus opinion obtained are adequate for adjudication purposes with respect to the matter decided on the merits herein.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

All evidentiary development ordered by the Board in its prior remands has been undertaken by the RO/AOJ, in substantial compliance with the Board's instructions associated with its latest remand of May 2014.  As such, the Board finds that a remand for further evidentiary development or corrective action with regard to this issue is unnecessary.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the foregoing, the Board finds that the VA fulfilled its duties to notify and to assist the Veteran in the evidentiary development of the chronic low back disability claim decided herein, and thus no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal with respect to this matter is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal regarding the claim for VA compensation for a chronic low back disability.  

II.  Pertinent laws and regulations - service connection.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1137; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis (and arthritis in the form of degenerative joint and/or disc disease), if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112(a)(1), 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to include arthritic disease, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (for low back symptoms, a Veteran is competent to present evidence of continuity of symptomatology).  (Also see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).    

III.  Entitlement to service connection for entitlement a chronic low back disability, to include lumbar DDD with mild bulges at L4-L5 and L5-S1, mild thecal sac compression, and early degenerative changes from L3-L5-S1 level.

The Veteran contends that the symptoms of his chronic low back disability had their onset during his second period of military service and that he developed a chronic low back disability as a result of physical stress and strain on his lumbosacral spine from having to wear heavy body armor and carry a slung rifle on his person for most of his year-long deployment in Iraq from December 2004 - December 2005.  

The Veteran's service treatment records show that his spine was clinically normal on examinations conducted during both periods of active duty.  The records do not show any reported history of low back pain during either period of service.  No treatment for complaints of back pain or an injury of the lumbosacral spine is shown in the record for either period of active duty.  The Veteran was deployed to Iraq in December 2004.  His service records reflect that he served in a zone of imminent danger but do not indicate that he was an actual participant in armed conflict against enemy forces during his overseas service.  Following his separation from his final period of service in mid-January 2006, he underwent a VA medical examination for an enlarged prostate, which included a full medical work-up that noted, incidentally, that there were no abnormalities of his musculoskeletal system.

In April 2007, over one year following his separation from his final period of active duty, the Veteran filed his original claim for VA compensation for a chronic low back disability at age 56.  VA examination in May 2007 and all subsequent examination reports and treatment records establish that the Veteran has a chronic low back disability diagnosed as lumbar spondylosis, mild hypertrophic changes of the left-sided facet joint at L5 - S1, mild disc bulging at L4-L5 and L5-S1 without evidence of spinal stenosis, lumbar DDD with mild thecal sac compression, mild narrowing of the bilateral neural foramina at L5-S1 with low back pain, and early degenerative changes at L3 - L5 - S1.

In June 2014, a VA physician reviewed the Veteran's pertinent clinical history.  Incorporating prior findings and nexus opinions presented on VA examination reports dated in May 2007 and February 2012, the VA clinician presented the following nexus opinion:

[The earliest clinically documented] evidence of low back complaint was [i]n May 2007, more than one year after [the Veteran's discharge from] military service [in January 2006].  X-ray [i]n May 2007 [revealed] evidence of lumbar L5-S1 degenerative disc disease.  [This] lumbar spine degenerative disc disease is due to [the] normal progression of [the] aging process.

Regarding the likelihood that an injury such as the one described by the Veteran [i.e., carrying heavy body armor and a rifle for extended periods of time during the course of his one-year Iraq deployment] could have caused [his] DDD, I have to [opine] that there is no [documented clinical] evidence of any injury to [his] low back during [active] military service and that his lumbar degenerative disc disease is due to [the] normal progression of [the] aging process.  

This condition was diagnosed by X-rays more than 12 months after [separation from] service, [and] the nature of a lumbar discogenic disease is a chronic process that does not appear in a short period of service [such as the period of approximately a little more than one year of active service.]  In this case this is a normal progression of [the] aging process considering [the] veteran's age.

The Board has considered the evidence discussed above and finds that the weight of clinical evidence is against the Veteran's claim for VA compensation for a chronic low back disability.  Even assuming as credible and true the Veteran's account of having to wear heavy body armor and carry a slung rifle over his shoulder and across his back during his Iraq service, his service medical records from both periods of active duty do not show treatment for any complaints of back problems, nor do they show any diagnoses of a chronic orthopedic disability involving his spine or the musculature of his back throughout the entirety of his military service.  Significantly, his musculoskeletal system was examined and found to be clinically normal on examination in late January 2006, several weeks following his service separation in mid-January 2006.  

Further, no clinical evidence of any arthritic disease is demonstrated to have been manifest within one year following his separation from military service in January 2006.  The post-service medical evidence does not indicate any back diagnosis earlier than May 2007, which is well over the one-year presumptive period after his separation from active duty.  VA medical opinion in June 2014, incorporating prior findings and opinions from previous VA examination reports, presented current diagnoses which included DDD and degenerative changes of the lumbosacral spine in May 2007, which the opining physician concluded were not related to the Veteran's military service (including having to wear heavy body armor and carry a full-sized weapon for extended periods each day) because the degenerative changes noted on medical imaging in May 2007 and thereafter were attributable to the Veteran's normal aging process.  There is simply no factual basis to allow direct or presumptive service connection for a chronic low back disability with active duty. 

To the extent that the Veteran presents an account of onset of low back pain during active duty in Iraq after having to wear heavy body armor and carry a weapon, with continuity of low back symptomatology thereafter, for purposes of establishing chronicity with service, the Board finds that the Veteran's account is not credible.  This purported history is contradicted by the contemporaneous and objective medical record, which does not document any complaints of low back pain in service, even though the Veteran had ample opportunity to present such complaints while being treated in service for prostate issues (for which he is presently service-connected).  Furthermore, no chronic back disability or complaints of low back symptoms were noted during a VA medical examination for an enlarged prostate in late January 2006, several weeks after his separation from service, which noted incidentally that examination of his musculoskeletal system revealed normal findings. 

Inasmuch as the Veteran states on his own authority as a medical layperson, bereft of any formal medical training and certification, that his current low back disability is related to his period of active duty, the Board has balanced the lay opinion of the Veteran against the medical opinion of the VA clinician in June 2014, who found no such relationship, and the Board finds that the Veteran's lay opinion is the less probative by far.  Specifically, the Veteran's lay opinion has lesser value to prove an association or link between his low back symptoms with a diagnosis of lumbosacral DDD and degenerative changes, first clinically demonstrated over one year after service, and an injury, disease, or event in service.  To provide such an opinion requires specialized knowledge, which the Veteran has not been shown to have. Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Board finds that the June 2014 opinion of the VA clinician, who possesses the specialized education and training, is more probative and persuasive of this issue.  Therefore, the Board finds that the June 2014 opinion of the VA clinician outweighs the lay opinion of the Veteran.  

In view of the foregoing discussion, the Board finds that the objective clinical evidence presents no basis to allow the Veteran's claim for service connection for a chronic low back disability, to include lumbar DDD with mild bulges at L4-L5 and L5-S1, mild thecal sac compression, and early degenerative changes from L3-L5-S1 level.  Accordingly, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a chronic low back disability, to include lumbar DDD with mild bulges at L4-L5 and L5-S1, mild thecal sac compression, and early degenerative changes from L3-L5-S1 level, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


